DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ramyar M. Farid (Reg. No. 46,692) and Shawn Lee (Technical Specialist) on 17 February 2022.

The application has been amended as follows: 
Claim 13 is hereby cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic capacitor comprising: first and second margin portions disposed on the first and second side surfaces each having a second region adjacent the respective side surface and a first region away from the respective side surface in the width direction, the second region having a magnesium content greater than that in the first region, wherein the magnesium content in the second region is in a range from 10 moles to 30 moles based on 100 moles of titanium (Ti) contained in the first and second side margin portions (claims 9-12).

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic capacitor comprising: first and second side margin portions disposed on the first and second surfaces, wherein each of the first and second side margin portions is divided into a first region adjacent to an outer side surface of the side margin portion and a second region adjacent to the internal electrodes exposed to the first and second surfaces, and a content of magnesium (Mg) contained in the second region is higher than a content of magnesium (Mg) contained in the first region, wherein a ratio of a thickness of a region of the first or second side margin portion coming in contact with an end of an internal electrode disposed in an outermost portion of the ceramic body to a thickness of a region of the first or second side margin portion coming in contact with an end of an internal electrode disposed in a central portion of the ceramic body among the plurality of internal electrodes is in a range from 0.9 to 1.0, wherein a ratio of a thickness of a region of the first or second side margin portion 

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic capacitor comprising: first and second side margin portions disposed on the first and second surfaces, wherein each of the first and second side margin portions is divided into a first region adjacent to an outer side surface of the side margin portion and a second region adjacent to the internal electrodes exposed to the first and second surfaces, and a content of magnesium (Mg) contained in the second region is higher than a content of magnesium (Mg) contained in the first region, wherein a ratio of a thickness of a region of the first or second side margin portion coming in contact with an end of an internal electrode disposed in an outermost portion of the ceramic body to a thickness of a region of the first or second side margin portion coming in contact with an end of an internal electrode disposed in a central portion of the ceramic body among the plurality of internal electrodes is in a range from 0.9 to 1.0, wherein the content of magnesium (Mg) contained in the second region is larger than or equal to 10 moles and smaller than 50 moles based on 100 moles of titanium (Ti) contained in the first and second side margin portions (claims 21-27).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/David M Sinclair/Primary Examiner, Art Unit 2848